67 Mich. App. 415 (1976)
241 N.W.2d 736
BURR
v.
WILLIAM BEAUMONT HOSPITAL
Docket No. 24340.
Michigan Court of Appeals.
Decided February 19, 1976.
Kenneth A. Webb, P.C., for plaintiff.
Vandeveer, Garzia, Tonkin, Kerr & Heaphy, P.C., for defendant Michigan Regional Blood Center.
Plunkett, Cooney, Rutt, Watters, Stanczyk & *416 Pedersen (by John P. Jacobs and J.P. O'Leary), for defendant Michigan Community Blood Center.
Kitch & Suhrheinrich, P.C. (by Gregory Drutchas), for defendant William Beaumont Hospital.
Before: McGREGOR, P.J., and BASHARA and ALLEN, JJ.
Leave to appeal denied, 397 Mich ___.
PER CURIAM.
Plaintiff's wrongful death action, charging defendants with breach of warranty in the transfusion of blood, was dismissed by the trial court pursuant to defendants' motion for accelerated or summary judgment. Plaintiff appeals.
When read to give effect to the most reasonable and probable intent of the Legislature, 1967 PA 174 (MCLA 691.1511; MSA 14.528[1]) precludes the implication of warranties in a blood transfusion transaction where no medical test is available to ascertain the fitness of the blood.
Inasmuch as plaintiff has admitted that there was no such medical test available at the time of the blood transfusions in question, the trial court's dismissal of plaintiff's action was proper.
Affirmed.